 

Exhibit 10.1

 



Amendment 3 to Strategic Alliance Agreement

 

This Amendment 3 (“Amendment 3”) to Strategic Alliance Agreement dated 10th
June, 2013 (“Agreement”) by and between AIA International Limited Taiwan Branch
(“AIATW”), and Action Holdings Financial Limited (“Action”) is made and
effective as of the 14th day of June, 2017 (the “Effective Date”) by and between
AIATW and Action.

 

WHEREAS:

 

A.       AIATW and Action have entered into the Agreement for the purpose of
promotion of life insurance business provided by AIATW in the territory of
Taiwan; and

 

B.       AIATW and Action have entered into several amendments after the
Agreement.

 

C. This Amendment 3 is made by mutual consent of the parties to amend the
Agreement and amendments as set forth hereinafter. This Amendment 3 and other
effective amendments are collectively referred as the “Amendments”. If any
inconsistence between the Amendments, this Amendment 3 shall prevail.

 

NOW, THEREFORE, for good and sufficient consideration, AIATW and Action agree as
follows:

 

1.Except the first contract year (April 15th, 2013 to September 30th, 2014), the
sales target of the alliance between the parties shall be changed to (i) value
of new business (“VONB”) and (ii) the 13-Month Persistency Ratio as follows:



 



NT Dollars

 





Contract Year Period VONB Basic Business Promotion Fees 13-Month Persistency
Ratio 2nd 1/1/2016~12/31/2016 150,000,000 35,000,000 80% 3rd 1/1/2017~12/31/2017
200,000,000 33,000,000 80% 4th 1/1/2018~12/31/2018 250,000,000 33,000,000 80%
5th 1/1/2019~12/31/2019 300,000,000 33,000,000 80% 6th 1/1/2020~12/31/2020
350,000,000 33,000,000 80% 7th 1/1/2021~12/31/2021 450,000,000 33,000,000 80%  
  Total 1,700,000,000 Total 200,000,000                





 



1

 

 



2.Action shall meet the target and ration set forth in the Section 1 of this
Amendment 3. AIATW will calculate and recognize the VONB and 13-Month
Persistency Ratio each contract year and inform Action the result. Both parties
also agree to calculate the business promotion fees to be repaid or refunded
according to the following forms. The following forms shall be independent
unless that the result of calculation based on form 1 and form 2 both showing
the business promotion fees shall be returned to AIATW and the returned business
promotion fees is based on whichever is higher.

 

Form 1



Contract Year Annual Achievement Rate “A”
(Note 1)

Business promotion fees returned/repaid

Formula (round to the nearest whole number )

2nd

1/1/2016~12/31/2016

A<30% Amount shall be returned:
Basin business promotion fees NT 35,000,000 30%≦A<100% Amount shall be returned:
Basin business promotion fees NT 35,000,000×(1\–A) A≧100% No repaid or returned
fees 3rd 1/1/2017~12/31/2017 A<30% Amount shall be returned:
Basin business promotion fees NT 33,000,000     Amount shall be returned: 4th
1/1/2018~12/31/2018 30%≦A<100% Basin business promotion fees NT 33,000,000×(1–A)
    Amount shall be repaid: 5th 1/1/2019~12/31/2019   Accumulated returned
amounts(Note 2)–[ Accumulated basic business promotion fees(Note 3)×(1–
Accumulated achievement rate (Note 4)) ]   A≧100%   6th 1/1/2020~12/31/2020  
1.   Accumulated achievement rate (Note 4)≧1. The amount shall be repaid is the
accumulated returned amounts (Note 2).     2.   The amount shall be repaid will
not be higher than the accumulated returned amounts. 7th 1/1/2021~12/31/2021  
3.   AIATW will not have the obligation to repay the amount to Action if there
is accumulated repaid amount when the Agreement expired or terminated



 



2

 

 



Note 1:Annual Achievement Rate = The actual VONB of each contract year ÷ The
target of VONB of the contract year × 100%

Note 2:The accumulated returned amount = the total amount of returned business
promotion fees of each contract year. If any amount shall be repaid according to
the Form 1, then such amount shall be deducted from the accumulated returned
amount.

Note 3:The accumulated basic business promotion fees = the total amount of basic
business promotion fees of the current contract year and its prior contract
years.

Note 4:The accumulated achievement rate = The accumulated actual VONB ÷ the
accumulated VONB target. Each amount shall cover the current contract year and
its prior contract years.





 

Form 2

13-Month Persistency Ratio “P” The basic business promotion fees shall be
returned P≧80% 0% 70%≦P<80%

The second contract year: NT 35,000,000×10%

The third to seventh contract year:

NT 33,000,000×10%

60%≦P<70%

The second contract year: NT 35,000,000×20%

The third to seventh contract year:

NT 33,000,000×20%

P<60%

The second contract year: NT 35,000,000×30%

The third to seventh contract year:

NT 33,000,000×30%

 

3.The VONB in the insurance contract agreed in above Form 1 shall be deducted
from premiums returned to the policyholder due to the insurance contract is
revoked, invalid or terminated; in the event of any fees returned because of
termination, suspension and reduce of the sum insured, then the actual VONB
shall be calculated according to the portion of premium received by AIATW
actually.

 



3

 

  

4.Action agrees to return the basic business promotion fees to AIATW within
thirty days of receipt of the notice sent by AIATW if Action fails to meet the
targets set forth in From 1. AIATW reserves the right to offset such amount
against the amount payable by it to Action. In the event that Action fails to
return such amount to AIATW, AIATW could claim interest accrued for overdue
payment and terminate the Agreement and its Amendments according to the Section
8.2 of the Agreement.

 

5.Upon the termination of the Agreement and its Amendments pursuant to the
Section 8.2 of the Agreement, both parties agree to calculate the amount to be
returned or repaid, as applicable, based on the past and current contract years.
Action shall return the basic business promotion fees at NT 330,000,000 for each
contract years within one month after the termination. If any party fails to
return or repay, as applicable, the amount pursuant to this Amendment, the other
party could claim interest accrued for overdue payment according to the civil
laws.

 

6.Section 4 of the amendment dated January 6th, 2016 shall be hereby deleted in
its entirety.

 

7.In the event that Action fail to comply with this Amendment 3, AIATW reserves
the right to seek indemnification against Action for its breach in accordance
with the Section 13 of the Agreement.

 

8.This Amendment shall be executed in two identical counterparts, each of which
shall be an original and all of which shall together constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the parties, being duly authorized to do so, have executed
this Amendment as of the date set forth above.

 

AIA International Limited Taiwan Branch

By: Vincent Hou

Title: General Manager

VAT number:

Address: 17F., No.333, Sec. 2, Dunhua S. Rd., Da’an Dist., Taipei City 106,
Taiwan (R.O.C.)

 

Action Holdings Financial Limited

By: Yi-Hsio Mao

Address: 7F., No.311, Sec. 3, Nanjing E. Rd., Songshan Dist., Taipei City 105,
Taiwan (R.O.C.)

Tel:02-25455970



 

4



 

 

 

 

 

 

 

 

 

 

